By the Court.
The Code, page 159, section 82, provides: “ A party may set forth in a pleading the items of an account therein alleged, or file a copy thereof with the pleadings, verified by. his own oath, &c. If he do neither, he shall deliver to the adverse party, within five days after a demand *321thereof in writing, a copy of the account, verified as in this section provided, or be precluded from giving evidence thereof.”
A bill of items of a general character had been made a part of the complaint, as provided in that section, and respondent had so far complied with the statute that he could not be deemed as in default. If the bill of items, so in the record, was deemed insufficient or defective by the adverse party, we think his remedy was, not in treating the bill filed as of no moment, but in moving that the same be made more definite and certain. By the last clause in section 82, the court was authorized “ to order a further account when the one filed or delivered is defective.”
We think the Circuit Court ruled properly and the judgment is afiirmed.